81 F.3d 915
Jose Roberto VILLAFUERTE, Petitioner-Appellant,v.Samuel A. LEWIS, Director of the Arizona Department ofCorrections;  Grant Woods, Attorney General of theState of Arizona, Respondents-Appellees.
No. 93-99015.
United States Court of Appeals,Ninth Circuit.
April 26, 1996.

Prior report:  75 F.3d 1330.
Before:  BETTY B. FLETCHER, THOMPSON, and T.G. NELSON, Circuit Judges.

ORDER

1
The respondents' petition for rehearing is granted.   Villafuerte and the state are requested to file on or before 21 days from the date of filing of this order, simultaneous briefs not to exceed twenty pages in length identifying all issues not addressed by the published opinion which they believe require resolution to decide this appeal.   They may also address all issues covered by the published opinion but not addressed in the respondents' petition for rehearing which require further response.   They shall identify where in their previous briefs they address these issues.   In the current briefs they may expand or supplement their arguments.


2
Villafuerte shall have the opportunity to use up to an additional ten (10) pages to respond more fully to the State's petition for rehearing.


3
Oral argument may be scheduled after briefing.